
	

113 S1431 IS: Internet Tax Freedom Forever Act
U.S. Senate
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1431
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2013
			Mr. Wyden (for himself,
			 Mr. Thune, Mrs.
			 Shaheen, Ms. Ayotte,
			 Mr. Begich, Mr.
			 Blunt, Mrs. Hagan,
			 Mr. Heller, Mr.
			 Udall of New Mexico, Mr. Udall of
			 Colorado, Mr. Donnelly,
			 Mr. Pryor, Mr.
			 Barrasso, Mr. Chambliss,
			 Mr. Johnson of Wisconsin,
			 Mr. Scott, and Mr. Cochran) introduced the following bill; which
			 was read twice and referred to the Committee on Finance
		
		A BILL
		To permanently extend the Internet Tax Freedom
		  Act.
	
	
		1.Short titleThis Act may be cited as the
			 Internet Tax Freedom Forever
			 Act.
		2.FindingsCongress makes the following
			 findings:
			(1)The Internet has
			 continued to drive economic growth, productivity and innovation since the
			 Internet Tax Freedom Act was first enacted in 1998.
			(2)The Internet
			 promotes a nationwide economic environment that facilitates innovation,
			 promotes efficiency, and empowers people to broadly share their ideas.
			(3)According to the
			 National Broadband Plan, cost remains the biggest barrier to consumer broadband
			 adoption. Keeping Internet access affordable promotes consumer access to this
			 critical gateway to jobs, education, healthcare, and entrepreneurial
			 opportunities, regardless of race, income, or neighborhood.
			(4)Small business
			 owners rely heavily on affordable Internet access, providing them with access
			 to new markets, additional consumers, and an opportunity to compete in the
			 global economy.
			(5)Economists have
			 recognized that excessive taxation of innovative communications technologies
			 reduces economic welfare more than taxes on other sectors of the
			 economy.
			(6)The provision of
			 affordable access to the Internet is fundamental to the American economy and
			 access to it must be protected from multiple and discriminatory taxes at the
			 State and local level.
			(7)As a massive
			 global network that spans political boundaries, the Internet is inherently a
			 matter of interstate and foreign commerce within the jurisdiction of the United
			 States Congress under article I, section 8, clause 3 of the Constitution of the
			 United States.
			3.Permanent moratorium
			 on Internet access taxes and multiple and discriminatory taxes on electronic
			 commerce
			(a)In
			 generalSection 1101(a) of
			 the Internet Tax Freedom Act (47 U.S.C. 151 note) is amended by striking
			  during the period beginning November 1, 2003, and ending November 1,
			 2014.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxes
			 imposed after the date of the enactment of this Act.
			
